DETAILED ACTION
Response to Amendment
This Office Action is in response to Amendment filed on 11/16/2021.
Claims 1, 5 have been amended.  
Claims 8-9 are newly added. 
	Claims 1-9 are pending.
Remark of Applicants has been considered. 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-9 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor device comprising: a gate structure on a substrate, an offset spacer adjacent to an in direct contact with the gate structure, a main spacer around the offset spacer, wherein a dielectric constant of the offset spacer is higher than a dielectric constant of the main spacer, and a source/drain region adjacent to two sides of the main spacer. 

 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818